DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 14, 16-20, 25, 27, 28, and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2018/0152907) in view of BERGSTROM (BERGSTROM et al: US 2019/0223178)
Regarding claim 1, 16, 27, 30, ZHANG (US 2018/0152907) discloses method/apparatus/ for configuring timing advance, comprising: 
providing a timing advance command for a radio access network that employs a modulation scheme with a scalable numerology, wherein the timing advance command accommodates a numerology used by the radio access network (ZHANG: ¶6, ¶11, ¶79-80, ¶81, Fig. 2A-C, ¶98, ¶103-104, Table 2, BS determines scalable numerology employed by a timing advance that is configured; this timing advance is to synchronize UE’s uplink transmission according to the numerology’s corresponding modulation scheme/MCS); 
determining timing advance adjustment for a user equipment (UE) that is in communication with the radio access network, wherein the timing advance adjustment is used to calculate a timing advance duration included in the timing advance command (ZHANG: Fig. 2C, ¶102, an adjustment in time is calculated and applied to uplink signals by the UE based on the timing advance adjustment  in the timing advance command); and 
transmitting the timing advance command to the UE during an initial access procedure involving the UE or while the UE is in a connected state in the radio access network (ZHANG: ¶98, ¶102, Fig. 2A-C a TA adjustment is determined and is sent to the UE for uplink synchronization at least during an initial access process; it is also sent to the UE at points later than initial access procedure).

However, BERGSTROM (BERGSTROM et al: US 2019/0223178) discloses the timing advance adjustment includes timing advance step size, wherein the timing advance step size is associated with a group of two or more subcarrier spacings defined for the radio access network, wherein the timing advance step size is scaled in accordance with the group of two or more subcarrier spacings. (BERGSTROM: ¶83-88, the timing advance adjustment includes a timing advance step size, wherein the timing advance step size is associated with a group of subcarrier spacings; the step size is scaled according to the group of the two or more subcarrier spacings)
A person of ordinary skill in the art working with the invention of ZHANG would have been motivated to use the teachings of BERGSTROM as it provides a way to minimize drastic degradation of the network node’s reception performance (¶24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG with teachings of BERGSTROM in order to improve reception and overall performance.



Regarding claim 2, 17, ZHANG modified by BERGSTROM discloses method/apparatus of claim 1/16, wherein providing the timing advance command comprises: configuring timing advance step sizes for one or more subcarrier spacing defined for the radio access network (BERGSTROM: ¶101, Tables 2, step size Ts for different sub carrier spacings).

Regarding claim 3, 18 ZHANG modified by BERGSTROM discloses method/apparatus of claim 1/16, wherein providing the timing advance command comprises: configuring timing advance step sizes for all subcarrier spacings defined for the radio access network (BERGSTROM: ¶101, Tables 2, step size Ts for different sub carrier spacings).

Regarding claim 4,19 ZHANG modified by BERGSTROM discloses method/apparatus of claim 1/16, wherein providing the timing advance command comprises: configuring the timing advance step size for subcarrier spacings in the group of subcarrier spacings (BERGSTROM: Table 2, step size Ts for different sub carrier spacings).


Regarding claim 5, ZHANG modified by BERGSTROM discloses method of claim 4, wherein the group of subcarrier spacings includes subcarrier spacings of 15 kHz, 30 kHz and 60 kHz (ZHANG: Table 2, spacings include 15, 30, and 60 kHz;  BERGSTROM: ¶88, the groups could include a range margin of subcarrier spacings).
Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value. The burden of showing criticality is on Appellant. In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Seather, 492 F.2d 849, 181 USPQ  233 (CCPA 1945).



Regarding claim 7, 20, 28, ZHANG modified by BERGSTROM discloses method/apparatus of claim 1/16/27, wherein a group of cyclic prefix lengths is defined for the radio access network, and wherein providing the timing advance command comprises: configuring a timing advance step size for each cyclic prefix length in the group of cyclic prefix lengths (BERGSTROM: Tables 2, ¶17,  UE timing advance is set with a step size (granularity) for each numerology length is different; numerology having a corresponding cyclic prefix (CP) length ).

Regarding claims 14, 25, ZHANG modified by BERGSTROM method/apparatus of claim 1/16, wherein providing the timing advance command comprises: configuring a first timing advance step size when the UE is configured to operate as an enhanced mobile broadband (eMBB) UE; and configuring a second timing advance size when the ZHANG: ¶101, a TA for different numerologies where different numerologies correspond to eMBB and URLLC; BERGSTROM: Tables 2, ¶17,  UE timing advance is set with a step size (granularity) for each numerology length is different; numerology having a corresponding cyclic prefix (CP) length).

Claims 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2018/0152907) modified by BERGSTROM as applied to claim 4 above, further in view of 3GPP (3GPP TSG-RAN WG4 Meeting #83, R4-1705306)
Regarding claim 6, ZHANG modified by 3GPP discloses method of claim 4, wherein the group of subcarrier spacings includes a margin of subcarrier spacings (BERGSTROM: ¶88, a range/margin of subcarrier spacings). 
ZHANG modified by BERGSTROM remains silent regarding  the maring including 120KHz and 240 KHz, however, 3GPP discloses this (3GPP: Page 3, Tables 1 through 4, spacings include 120KHz and 240 kHz).
A person of ordinary skill in the art working with the invention of ZHANG modified by BERGSTROM would have been motivated to use the teachings of 3GPP as it provides a range present in 3GPP standard specifications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG modified by BERGSTROM with teachings of 3GPP in order to improve standard compliance.




Claim 8-9, 11-13, 21-22, 24 and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2018/0152907) modified by BERGSTROM as applied to claims 1/16, as above, further in view of CHENG et al (US 2011/0103499)

Regarding claim 8, ZHANG modified by BERGSTROM discloses method of claim 1, wherein providing the timing advance command comprises: a timing advance duration transmitted to the UE in the timing advance parameters (ZHANG: ¶102, timing advance duration is transmitted in the timing advanced parameters).
ZHANG modified by BERGSTROM remains silent regarding configuring a number of bits used to express timing advance.
However, CHENG et al (US 2011/0103499) discloses a number of bits used to express timing advance (CHENG: ¶44-45, bits used to express timing advance).
A person of ordinary skill in the art working with the invention of ZHANG modified by BERGSTROM would have been motivated to use the teachings of CHENG as it provides a well-known technique in the art which increases ease of implementation by using currently developed hardware and software modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG modified by BERGSTROM with teachings of CHENG in order to improve ease of implementation.
Regarding claim 13, 24, ZHANG modified by BERGSTROM method/apparatus of claim 1/16, wherein providing the timing advance command comprises: configuring a ZHANG: ¶101, a TA for different numerologies where different numerologies correspond to eMBB and URLLC ).
ZHANG modified by BERGSTROM remains silent regarding configuring a number of bits used to express the timing advance.
However, CHENG et al (US 2011/0103499) discloses a number of bits used to express a timing advance (CHENG: ¶44-45, bits used to express timing advance).
A person of ordinary skill in the art working with the invention of ZHANG modified by BERGSTROM would have been motivated to use the teachings of CHENG as it provides a well-known technique in the art which increases ease of implementation by using currently developed hardware and software modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG modified by BERGSTROM with teachings of CHENG in order to improve ease of implementation.

Regarding claim 9, ZHANG modified by BERGSTROM modified by CHENG discloses a method of claim 8, wherein providing the timing advance command comprises: 
Configuring a timing advance step sizes for one or more subcarrier spacings defined for the radio access network, wherein the number of bits used to express the timing advance duration are selected to obtain a maximum timing advance duration or ZHANG: ¶6, ¶11, ¶79-80, Fig. 2A-C, Table 2, BS determines scalable numerology employed by a timing advance that is configured; this timing advance is to synchronize UE’s uplink transmission according to the numerology’s corresponding modulation scheme; CHENG: ¶40, ¶44-45, bits used to express maximum timing advance duration which is used to achieve a desired value of timing advance and range of the base station with that desired/net value of timing advance; BERGSTROM: Tables 2, ¶88, ¶75-77, timing advance step sizes and granularity is configured).


Regarding claim 12, 21, 29, ZHANG modified by BERGSTROM discloses a method/apparatus of claim 1/16/29, wherein providing the timing advance command comprises: configuring a message used to express a timing advance duration based on a timing advance step size defined for one or more subcarrier spacings defined for the radio access network (ZHANG: ¶6, ¶11, ¶79-80, Fig. 2A-C BS determines scalable numerology employed by a timing advance that is configured; this timing advance is to synchronize UE’s uplink transmission according to the numerology’s corresponding modulation scheme; BERGSTROM: Tables 2, ¶88, ¶75-77, timing advance step sizes and granularity is configured).
ZHANG modified by BERGSTROM remains silent regarding configuring a number of bits used to express timing advance.
CHENG: ¶44-45, bits used to express timing advance).
A person of ordinary skill in the art working with the invention of ZHANG modified by BERGSTROM would have been motivated to use the teachings of CHENG as it provides a well-known technique in the art which increases ease of implementation by using currently developed hardware and software modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG modified by BERGSTROM with teachings of CHENG in order to improve ease of implementation.

Regarding claim 22, ZHANG modified by BERGSTROM modified by CHENG discloses wherein the means for providing the timing advance command is adapted to: configure a timing advance step size for one or more subcarrier spacings defined for the radio access network, wherein the timing advance step size and the number of bits used to express the timing advance duration are selected to obtain a maximum timing advance duration or range of the radio access network with a desired timing advance granularity (ZHANG: ¶6, ¶11, ¶79-80, Fig. 2A-C BS determines scalable numerology employed by a timing advance that is configured; this timing advance is to synchronize UE’s uplink transmission according to the numerology’s corresponding modulation scheme; BERGSTROM: Tables 2, ¶88, ¶75-77, timing advance step sizes and granularity is configured; CHENG: ¶44-45, bits used to express timing advance).

Claim 10-11, 23,  is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2018/0152907) modified by BERGSTROM modified by CHENG, as applied to claim 9 above  further in view of EYUBOGLU (EYOBOGLU et al: US 2016/0302088)


Regarding claim 10, ZHANG modified by BERGSTROM modified by CHENG discloses method of claim 9, wherein the desired timing advance granularity is determined by a round trip time line (CHENG: ¶39, timing advance is determined based on round-trip timeline).
ZHANG modified by BERGSTROM modified by CHENG remains silent regarding the round trip time being hybrid automatic repeat request (HARQ).
However, EYUBOGLU (EYOBOGLU et al: US 2016/0302088) discloses round trip time being hybrid automatic repeat request (HARQ) (EYUBOGLU: Fig. 13, ¶286, HARQ is a round trip operation with a time line).
A person of ordinary skill in the art working with the invention of ZHANG modified by BERGSTROM modified by CHENG would have been motivated to use the teachings of EYUBOGLU as it provides a well-known feedback technique for improving reliability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG modified by BERGSTROM modified by CHENG with teachings of EYUBOGLU in order to improve wireless communication’s reliability.
Regarding claim 11, ZHANG modified by BERGSTROM modified by CHENG discloses method of claim 8, wherein providing the timing advance command comprises: configuring  timing advance sizes for one or more subcarrier spacings defined for the radio access network, wherein the timing advance step size for the UE and the number of bits used to express the timing advance duration are selected to obtain a maximum timing advance duration defined by the radio access network for a round trip timeline (ZHANG: ¶6, ¶11, ¶79-80, Fig. 2A-C, Table 2, BS determines scalable numerology employed by a timing advance that is configured; this timing advance is to synchronize UE’s uplink transmission according to the numerology’s corresponding modulation scheme; CHENG: ¶40, ¶44-45, bits used to express maximum timing advance duration which is used to achieve a desired value of timing advance and range of the base station with that desired/net value of timing advance; ¶39, timing advance is determined based on round-trip timeline; BERGSTROM: Tables 2, ¶88, ¶75-77, the timing advance command includes timing resolution or step size, Ts;  this step size is the basic unit for the timing advance and is used by the UE to determine the adjustment to be applied to the timing of its transmission; this step size is scaled in accordance with the subcarrier spacing defined for the network).
ZHANG modified by BERGSTROM modified by CHENG remains silent regarding the round trip time being hybrid automatic repeat request (HARQ).
However, EYUBOGLU (EYOBOGLU et al: US 2016/0302088) discloses round trip time being hybrid automatic repeat request (HARQ) (EYUBOGLU: Fig. 13, ¶286, HARQ is a round trip operation with a time line).



Regarding claim 23, ZHANG modified by BERGSTROM modified by CHENG discloses apparatus of claim 21, wherein the means for providing the timing advance command is adapted to: configure a timing advance step size for one or more subcarrier spacings defined for the radio access network, wherein the timing advance step size and the number of bits used to express the timing advance duration are selected to obtain a maximum timing advance duration defined by the radio access network for a round trip timeline (ZHANG: ¶6, ¶11, ¶79-80, Fig. 2A-C BS determines scalable numerology employed by a timing advance that is configured; this timing advance is to synchronize UE’s uplink transmission according to the numerology’s corresponding modulation scheme; BERGSTROM: Tables 2, ¶88, ¶75-77, timing advance step sizes and granularity is configured according to the numerology; CHENG: ¶44-45, bits used to express timing advance; ¶39, timing advance is determined based on round-trip timeline).

However, EYUBOGLU (EYOBOGLU et al: US 2016/0302088) discloses round trip time being hybrid automatic repeat request (HARQ) (EYUBOGLU: Fig. 13, ¶286, HARQ is a round trip operation with a time line).
A person of ordinary skill in the art working with the invention of ZHANG modified by BERGSTROM modified by CHENG would have been motivated to use the teachings of EYUBOGLU as it provides a well-known feedback technique for improving reliability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG modified by BERGSTROM modified by CHENG with teachings of EYUBOGLU in order to improve wireless communication’s reliability.


Claim 15, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2018/0152907) modified by BERGSTROM as applied to claim 1/16 above, further in view of MARKHOVSKY (MARKHOVSKY et al US 2019/0053013)



Regarding claim 15, 26, ZHANG modfued by BERGSTROM discloses method/apparatus of claim 1/16, wherein providing the timing advance command comprises: configuring one or more timing advance step sizes for subcarrier spacings ZHANG: ¶90, 5G network using time advance values for respective subcarrier spacings/ numerologies; 3GPP: Table 2 and Table 3, Page 2, UE timing advance is set with a step size (granularity) according to the subcarrier spacings).
ZHANG modified by BERGSTROM remains silent regarding the 5G frequencies being  sub-6 GHz frequencies and millimeter wavelengths.
However, MARKHOVSKY (MARKHOVSKY et al US 2019/0053013) discloses the 5G frequencies being sub-6 GHz frequencies and millimeter wavelengths (MARKHOVSKY: ¶669).
A person of ordinary skill in the art working with the invention of ZHANG modified by BERGSTROM would have been motivated to use the teachings of MARKHOVSKY as it provides a standard range of frequencies in the 5G networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG modified by 3GPP with teachings of MARKHOVSKY in order to comply with standard thereby improving compatibility.
Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    681
    629
    media_image1.png
    Greyscale
 
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that ZHANG or  3GPP does not disclose the “…the timing advance step size is associated with a group of subcarrier spacings defined for the radio access network…”. 


[0008] The TA instruction may be transmitted by the base station to the UE using a broadcast signal. The TA instruction may also be transmitted by the base station to the UE using a Radio Resource Control (RRC) signal. In one embodiment, a TA reference signal sent by the UE is a preamble. 
…

[0103] In one embodiment, the broadcasting message 211 also includes numerologies to configure UEs. One aspect, the broadcast numerology related configurations for one or more sub-bands is used to indicate: in a sub-band with one or more numerology options: e.g., 15 KHz, 30 KHz, and 60 KHz SCS, the UEs in the sub-band will configure its numerologies using this sub-band. With different applications or services, the UEs can receives an RRC signalling to configure with specific numerologies, e.g., URLLC UE to configure 60 KHz SCS. For QoS/device types, based on the application QoS or types of device types, RRC singling configuration to a UE for its numerology configuration(s), e.g., a coverage related device can be configured with 3.75 KHz SCS. That is, for QoS/device types, based on the application QoS or device type, RRC signalling can be used to configure a UE on its numerology schemes, e.g., 3.75 KHz SCS. For an example, if the UE can support URLLC and eMBB services, and the UE receives 2 numerologies configuration from RRC signalling, or the UE preconfigured 2 numerologies configuration. the first numerology has 60 KHz SCS, the second numerology has a 30 KHz SCS, and the UE selects the first numerology for grant free uplink transmission, and select the second numerology for grant based uplink transmission. One of the examples of the numerology design is shown in the table 2. 


ZHANG remains silent regarding the timing advance adjustment includes timing advance step size, wherein the timing advance step size is associated with a group of two or more subcarrier spacings defined for the radio access network, wherein the timing advance step size is scaled in accordance with the group of two or more subcarrier spacings.
BERGSTROM: ¶83-88, the timing advance adjustment includes a timing advance step size, wherein the timing advance step size is associated with a group of subcarrier spacings)
A person of ordinary skill in the art working with the invention of ZHANG would have been motivated to use the teachings of BERGSTROM as it provides a way to minimize drastic degradation of the network node’s reception performance (¶24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG with teachings of BERGSTROM in order to improve reception and overall performance.
A person of ordinary skill in the art would reasonably interpret the above as the argued limitation.

Applicants argue,
“

    PNG
    media_image2.png
    194
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    172
    631
    media_image3.png
    Greyscale
”
Examiner respectfully submits that CHENG does not disclose using “bits” to express the maximum timing advance duration. However, values of a maximum timing advance duration is indicated using bits. 
[0044] FIG. 6A conceptually illustrates one exemplary embodiment of a timing advance command 600 that can be used to indicate values of the timing advance. In the illustrated embodiment, the timing advance command 600 includes a plurality of bits 605 that can be used to convey a value of the timing advance. The number of bits 605 may be predetermined and can be selected to allow the timing advance command 600 to convey values of the timing advance within a range such as a range corresponding to the range of a base station and/or the range supported by a RACH preamble structure. The timing advance command 600 may also include one or more reserved bits 610. In the illustrated embodiment, the reserved bit 610 is set to a value of "0." 

[0045] FIG. 6B conceptually illustrates two timing advance commands 615, 620 that can be combined to signal a timing advance that is larger than the maximum value of the timing advance that can be signaled using the bits in a single timing advance command. For example, each timing advance command 615, 620 may have a bit width that supports a range of allowed index values T.sub.A (0, 1, 2 . . . 1282) that are used to indicate timing advances within range corresponding to the range of a base 

A person of ordinary skill in the art would reasonably interpret the above teachings as the argued limitation.
Further, regarding claim 11, even though CHENG does not explicitly disclose the round trip time being hybrid automatic repeat request (HARQ).
However, EYUBOGLU (EYOBOGLU et al: US 2016/0302088) discloses round trip time being hybrid automatic repeat request (HARQ) (EYUBOGLU: Fig. 13, ¶286, HARQ is a round trip operation with a time line).
A person of ordinary skill in the art working with the invention of ZHANG modified by BERGSTROM modified by CHENG would have been motivated to use the teachings of EYUBOGLU as it provides a well-known feedback technique for improving reliability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG modified by BERGSTROM modified by CHENG with teachings of EYUBOGLU in order to improve wireless communication’s reliability.

All arguments are based on the above arguments and are fully addressed as above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461